DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been reviewed.   The previous rejection is modified for the newly added claim language, but uses the same pieces of art.    Applicant’s arguments with regard to claim 1 state only that Maturana does not show the new claim elements, but does not compare what Maturana does show with the newly claimed elements.  New citations from Maturana are given below showing each of the newly added claim elements.
Applicant’s remaining arguments with regard to claims 11, 12, 15, and 18 are addressed with additional citations below.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The independent claims have been modified to add a discovery step:
Claim 1:  “interrogates the individual components that are discovered by the intelligent gateway”.
Claim 15:  “the intelligent gateway discovering on or more components of the building management system”.
Claim 18:  “automatically discover one or more connected components of a building management system”.
This concept of discovery, automatic discovery, and interrogating components that have been discovered is not present in the specification as originally filed.   Paragraph 0022 states “ For example, the intelligent gateway 22 may be configured to be able to interrogate any devices it finds operably coupled to the local network 20, and to obtain information such as metadata from those devices that helps the intelligent gateway 22 and/or the cloud-based server 14 identify those devices, including the building system components 16 and the local controllers 18. “   This wording of “able to interrogate any devices it finds operably coupled” is similar to a discovery step, or auto-

Claims 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 amendments state that the “the intelligent gateway receiving configuration settings from the remote platform for initially commissioning the building management system, wherein the configuration settings are based at least in part on the translated metadata communicated to the remote server”.   This statement is both not supported in the specification and not possible.   If the devices are sending back translated metadata to the remote server, the system has already been commissioned and is active.   If the system is being “initially commissioned” there has been nothing sent back to the server because there is no data to send back.   Applicant’s specification details the commissioning process in paragraph 0029:
[0029] FIG. 3 provides a flow diagram showing an illustrative method 60 of remotely obtaining metadata from a building management system (such as the building management system 28) at a building site (such as the building site 12). The building management system is operably coupled with an intelligent gateway (such as the intelligent gateway 22) disposed at the building site that is itself operably coupled with a network (such as the local network 20). In some cases, an intelligent gateway 22 is first installed at the building site as indicated at block 62, operably coupled to the building management system as optionally indicated at block 64, and operably coupled to the Internet as 

This passage shows only that once all of the servers are connected, the commissioning may continue, but shows no suggestion of configuration settings based on the translated metadata communicated to the remote server.
This claim is further treated as best understood.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0047107 to Maturana et al.
Referring to claim 1, Maturana shows a method of remotely obtaining metadata from a building management system at a building site, the building management system including a For example, one or more of the cloud-based agents 1202 can push an on-premise request for local analytics to the on-premise cloud agent 1212.”);  in response to receiving the request, the intelligent gateway interrogates the individual components that are discovered by the intelligent gateway (paragraph 0050 - “Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. ”) with metadata requests for metadata that helps the intelligent gateway and/or the remote platform identify those individual components that are currently part of the building management system (paragraph 0085 – “In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202.”, paragraph 0090 – “The collected data may include not only production and/or process data generated by the industrial processes, but also data identifying the equipment (e.g., device type, brand, model, etc.) in use at the respective customer facilities, configuration data for the respective devices making ”), wherein the metadata requests are sent to the individual components using a device driver that is compatible with the corresponding individual component (paragraph 0057 – “However, some embodiments of cloud agent 306 can collect data directly from the manufacturing assets themselves (e.g., through a Common Industrial Protocol link), or through middleware applications such as OPC clients.”); in response to sending the one or more metadata requests to the individual components of the building management system, the intelligent gateway receiving the requested metadata from the individual components of the building management system (paragraph 0085 – “To perform the local analytics, on-premise cloud agent 1212 may access local data at the plant level (e.g., controller data, historian data, status or telemetric data from one or more motor drives or other industrial devices, etc.) and perform all or a portion of the analytics on this local data.”); the intelligent gateway translating the received metadata from each of the individual components of the building management system into a predetermined format, wherein the predefined format is defined to facilitate building or updating a cloud-based model that is representative of the building management system and used in subsequent controlling, diagnosing, and or otherwise operating the building management system; (paragraph 0061 – “In some embodiments, cloud agent 306 may also transform a specified subset of the industrial data from a first format to a second format in accordance with a requirement of a cloud-based analysis ”); and the intelligent gateway communicating the translated metadata to the remote platform (paragraph 0061 – “before uploading to the cloud”).

Referring to claim 2, Maturana shows wherein the request for the intelligent gateway to obtain metadata from the building management system is generated by the remote platform (paragraph 0085 – “one or more of the cloud-based agents 1202 can push an on-premise request for local analytics to the on-premise cloud agent 1212.”)
Referring to claim 3, Maturana shows wherein the remote server is configured to use the translated metadata to generate a cloud-based model of the building management system (paragraphs 0090-0091 describe an “analysis application” considered by the examiner to be a model of the system).
Referring to claim 4, Maturana shows wherein the remote server is configured to periodically update the cloud-based model of the building management system (paragraph 0089 – “analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions…”).
Referring to claim 5, Maturana shows wherein the intelligent gateway is configured to, upon receiving the request for metadata, interrogate individual components of the building management system to obtain the requested metadata (paragraph 0085 – “status or telemetric data from one or more motor drives or other industrial devices”).

Referring to claim 7, Maturana shows wherein the intelligent gateway is configured to communicate directly with at least some of the individual components of the building management system (paragraph 0057 – “either directly or by accessing data historian 304”).
Referring to claim 8, Maturana shows wherein the intelligent gateway is configured to communicate with at least some of the individual components of the building management system by way of a legacy gateway device that is operably coupled between the intelligent gateway and the at least some of the individual components of the building management system (paragraph 0057 - “or through middleware applications such as OPC clients”).
Referring to claim 9, Maturana shows wherein the remote server provides an administrative portal that allows a user to initiate the request for metadata (paragraph 0013 – “The cloud-based infrastructure can also include a set of web-based and/or browser-based tools for that allow an end user to retrieve, direct, and/or uncompress the data from the cloud.”).
Referring to claim 10, Maturana shows wherein the remote server provides a model synchronization module that enables the remote server to periodically update the cloud-based model of the building management system (paragraphs 0069, 0077).
Referring to claim 12, Maturana shows initial steps of:  installing the intelligent gateway at the building site (Figure 4 shows cloud agent inside plant facility);  operably connecting the the industrial devices 108 and 110 can be configured to discover and interact with cloud-based computing services 112 hosted by cloud platform 102.”).
Referring to claim 13, Maturana shows wherein the intelligent gateway translating the received metadata comprises adding tags to the received metadata (paragraphs 0058-0059 show header data added to the received data describing the origination and other elements of the data).
Referring to claim 14, Maturana shows wherein the intelligent gateway translating the received metadata comprises adding relationships to the received metadata (paragraph 0058 – “For example, header 504 can include a unique customer ID, a site ID representing a particular plant facility, a virtual support engineer ID, a data priority for the data in the compressed data file, a message type, and a process ID. Packaging the data in this way can allow data from diverse data sources to be packaged together using a uniform, generic data packaging schema so that the data can be moved to the cloud infrastructure.”).


Referring to claim 15, Maturana shows a method of initially commissioning a building management system at a building site from a remote platform, the building management system operably coupled with an intelligent gateway disposed at the building site, the intelligent the industrial devices 108 and 110 can be configured to discover and interact with cloud-based computing services 112 hosted by cloud platform 102.”); the intelligent gateway interrogating the one or more components of the building management system that are discovered by the intelligent gateway in order to obtain metadata, wherein the metadata includes metadata that helps identify the particular components that are currently part of the building management system (paragraph 0085 – “In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202.”, paragraph 0090 – “The collected data may include not only production and/or process data generated by the industrial processes, but also data identifying the equipment (e.g., device type, brand, model, etc.) in use at the respective customer facilities, configuration data for the respective devices making up the systems, and other relevant information.”); the intelligent gateway translating the received metadata into a predetermined format (paragraph 0061 – “In some embodiments, cloud agent 306 may also transform a specified subset of the industrial data from a first format to a second format in accordance with a requirement of a cloud-based analysis application.”); the intelligent gateway communicating the translated metadata to the remote platform (paragraph 0061 – “before uploading to the cloud”); and the initiating a control output in response to a discovered condition based on the learned associations”; paragraph 0090 – “These recommendations can include, but are not limited to, recommended device configuration settings”).
Referring to claim 16, Maturana shows wherein the configuration settings received by the intelligent gateway includes operational instructions for the intelligent gateway that control operation of the intelligent gateway during subsequent operation (paragraph 0085 – “In addition to carrying out execution functions of analysis application 1204, agents 1202 can also communicate with on-premise cloud agent 1212 to facilitate coordinated analytics at both the plant level and the cloud level. For example, one or more of the cloud-based agents 1202 can push an on-premise request for local analytics to the on-premise cloud agent 1212. In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202.”).
Referring to claim 17, Maturana shows wherein the configuration settings received by the intelligent gateway includes operational instructions for one or more local controllers that control operation of the one or more components of the building management system during subsequent operation (for example, industrial controller 210 - paragraph 0011 – “initiating ”, paragraph 0090 – “These recommendations can include, but are not limited to, recommended device configuration settings”).



Referring to claim 18, Maturana shows a non-transitory, computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of an intelligent gateway, cause the one or more processors of the intelligent gateway to:    automatically discover one or more connected components of a building management system (paragraph 0048 – “the industrial devices 108 and 110 can be configured to discover and interact with cloud-based computing services 112 hosted by cloud platform 102.”); accept a request from a remote platform for the intelligent gateway to obtain metadata from a building management system (paragraph 0085 – “In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202.”); send one or more metadata requests to individual components of the building management system that were auto-discovered by the intelligent gateway in order to obtain metadata, wherein the metadata includes metadata that helps identify the particular components that are currently part of the building management system (paragraph 0085 – “In response, the on-premise cloud agent 1212 can perform the ”, paragraph 0090 – “The collected data may include not only production and/or process data generated by the industrial processes, but also data identifying the equipment (e.g., device type, brand, model, etc.) in use at the respective customer facilities, configuration data for the respective devices making up the systems, and other relevant information.”)); receive the requested metadata from the individual components of the building management system (paragraph 0085 – “To perform the local analytics, on-premise cloud agent 1212 may access local data at the plant level (e.g., controller data, historian data, status or telemetric data from one or more motor drives or other industrial devices, etc.) and perform all or a portion of the analytics on this local data.”); communicate a representation of the metadata to the remote platform (paragraph 0061 – “before uploading to the cloud”); and receive configuration settings from the remote platform for configuring the building management system, wherein the configuration settings are based at least in part on the representation of the metadata communicated to the remote platform (paragraph 0090 – “These recommendations can include, but are not limited to, recommended device configuration settings”).
Referring to claim 19, Maturana shows wherein execution of the executable instructions cause the intelligent gateway to communicate directly with at least some of the individual components of the building management system that were auto-discovered by the intelligent either directly or by accessing data historian 304”).
Referring to claim 20, Maturana shows wherein execution of the executable instructions cause the intelligent gateway to communicate with at least some of the individual components of the building management system by way of a legacy gateway device that is operably coupled between the intelligent gateway and the at least some of the individual components of the building management system (paragraph 0057 - “or through middleware applications such as OPC clients”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0047107 to Maturana et al as shown abvoe in view of U.S. Patent Publication 2019/0353378 to Ramamurti et al.
These recommendations can include, but are not limited to, recommended device configuration settings”).
 Maturana does not specifically show a remote configuration module that enables the remote platform to configure at least some of the individual components of the BMS with configuration settings and downloading the configuration settings to the corresponding individual components via the intelligent gateway.  In other words, Maturana does not specifically show actual implementation of the recommended device configuration settings.
Ramamurti shows a building management system where cloud servers replace traditional building management servers to process data from local BMS servers and control devices (Figure 6, paragraphs 0113-0114, paragraph 0116 shows control of end devices using BacNet and other protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of device control from a cloud based BMS control system as shown in Ramamurti to implement the recommended device configuration settings of Maturana because this would allow Maturana to actually implement the recommended settings that are calculated by the cloud BMS.   Both Ramamurti and Maturana are in the field of cloud based building management systems and are implementing similar systems, making the control/setting change of end devices as shown in Ramamurti an obvious to try execution in the system of Maturana.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117